Exhibit 10.1
 
FORM OF INDEMNIFICATION AGREEMENT


    This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as
of ___________, _____ between XHIBIT CORP., a Nevada corporation (“Xhibit” and
the “Company”), and __________ (“Indemnitee”).


    WITNESSETH THAT:


    1.  Highly competent persons have become more reluctant to serve
corporations as directors and officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;


    2. The Board of Directors of the Company (the “Board”) has determined that,
in order to attract and retain qualified individuals, the Company will attempt
to maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving the Company and its subsidiaries from certain
liabilities. Although the furnishing of such insurance has been a customary and
widespread practice among United States-based corporations and other business
enterprises, the Company believes that, given current market conditions and
trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions. At the same time, directors, officers, and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself. The By-laws and Articles of
Incorporation of the Company require indemnification of the officers and
directors of the Company. Indemnitee may also be entitled to indemnification
pursuant to Chapter 78 of the Nevada Revised Statutes (“NRS”). The By-laws,
Articles of Incorporation and the NRS expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;


    3.  The uncertainties relating to such insurance and to indemnification have
increased the difficulty of attracting and retaining such persons;


    4.  The Board has determined that the increased difficulty in attracting and
retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;


    5.  It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;


    6.  This Agreement is a supplement to and in furtherance of the By-laws and
Articles of Incorporation of the Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder; and


    7.  Indemnitee does not regard the protection available under the Company’s
By-laws, Articles of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified.


    NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve or
continue to serve as an officer after the date hereof, the parties hereto agree
as follows:

 
-1-

--------------------------------------------------------------------------------

 

    1. Indemnity of Indemnitee.   The Company will (and will cause its
subsidiaries, affiliates and acquisitions for which Indemnitee provides services
to) hold harmless and indemnify Indemnitee to the fullest extent permitted by
law, as such may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:


       (a)           Proceedings Other Than Proceedings by or in the Right of
the Company.  Indemnitee shall be entitled to the rights of indemnification
provided in this Section 1(a) if, by reason of his Corporate Status (as defined
below), the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (as defined below) other than a Proceeding by or
in the right of the Company. Pursuant to this Section 1(a), Indemnitee must be
indemnified against all Expenses (as defined below), judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by him, or on
his behalf, in connection with such Proceeding or any claim, issue or matter
relating to the Proceeding, if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful.


       (b)           Proceedings by or in the Right of the Company.  Indemnitee
will be entitled to the rights of indemnification provided in this Section 1(b)
if, by reason of his Corporate Status, the Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company. Pursuant to this Section 1(b), Indemnitee must be indemnified
against all Expenses actually and reasonably incurred by the Indemnitee, or on
the Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the Court (as defined in Section 22) shall determine that such
indemnification may be made.


       (c)           Indemnification for Expenses of a Party Who is Wholly or
Partly Successful.  Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of his Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding, he must be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by him or on
his behalf in connection with the Proceeding. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in the Proceeding,
the Company must indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.


    2. Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Company must and does indemnify and hold harmless Indemnitee against all
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by him or on his behalf if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Company),
including, without limitation, all liability arising out of the negligence or
active or passive wrongdoing of Imdemnitee. The only limitation that will exist
upon the Company’s obligations pursuant to this Agreement will be that the
Company will not be obligated to make any payment to Indemnitee that is finally
determined (under the procedures, and subject to the presumptions, set forth in
Sections 6 and 7 hereof) to be unlawful.


    3. Contribution.


       (a)           Whether or not the indemnification provided in Sections 1
and 2 is available, in respect of any threatened, pending or completed action,
suit or proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), the Company must pay, in
the first instance, the entire amount of any judgment or settlement of that
action, suit or proceeding without requiring Indemnitee to contribute to that
payment and the Company waives and relinquishes any right of contribution it may
have against Indemnitee. The Company must not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
that settlement provides for a full and final release of all claims asserted
against Indemnitee.


 
-2-

--------------------------------------------------------------------------------

 

       (b)           Without diminishing or impairing the obligations of the
Company set forth in the preceding subparagraph, if, for any reason, Indemnitee
elects or is required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company must contribute to the amount of expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred and paid or payable by Indemnitee in proportion
to the relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in that action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
that action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in that
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in the expenses, judgments, fines or
settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered. The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, will be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.


       (c) The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.


       (d)           To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnittee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).


    4. Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.


    5. Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, the Company must advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Corporate
Status within thirty (30) days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. This
statement or statements must reasonably evidence the Expenses incurred by
Indemnitee and must include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it is ultimately
determined that Indemnitee is not entitled to be indemnified against the
Expenses. Any advances and undertakings to repay pursuant to this Section 5 will
be unsecured and interest free.


    6. Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the NRS and
public policy of the State of Nevada. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:


 
-3-

--------------------------------------------------------------------------------

 

       (a)           To obtain indemnification under this Agreement, Indemnitee
must submit to the Company a written request, including with that request any
documentation and information that is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company will, promptly upon
receiving a request for indemnification from Indemnitee, advise the Board of
Directors in writing that Indemnitee has requested indemnification.
Notwithstanding the foregoing, any failure of Indemnitee to provide such a
request to the Company, or to provide such a request in a timely fashion, shall
not relieve the Company of any liability that it may have to Indemnitee unless,
and to the extent that, such failure actually and materially prejudices the
interests of the Company.


       (b)           Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 6(a) hereof, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement to
indemnification will be made in the specific case by one of the following four
methods, which shall be at the election of the Board: (1) by a majority vote of
the Disinterested Directors, even though less than a quorum, (2) by a committee
of at least two Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum, (3) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
independent legal counsel in a written opinion to the Board of Directors, a copy
of which shall be delivered to the Indemnitee, or (4) if so directed by the
Board of Directors, by the stockholders of the Company.


       (c)           If the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 6(b) hereof, the
Independent Counsel shall be selected as provided in this Section 6(c).  The
Independent Counsel shall be selected by the Board of Directors.  Indemnitee
may, within 10 days after such written notice of selection shall have been
given, deliver to the Company a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 14 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion.  Absent a proper
and timely objection, the person so selected shall act as Independent
Counsel.  If a written objection is made and substantiated, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit.  If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 6(a) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition the Court (as defined in Section 22) or other court of competent
jurisdiction for resolution of any objection which shall have been made by the
Indemnitee to the Company’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 6(b) hereof.  The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 6(b) hereof,
and the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which such
Independent Counsel was selected or appointed.


       (d)           In making a determination with respect to entitlement to
indemnification under this Agreement, the person or persons or entity making the
determination must presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption will have the burden
of proof and the burden of persuasion by clear and convincing evidence. Neither
the failure of the Company (including by its directors or independent legal
counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, will
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.


       (e)           Indemnitee will be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise (as defined below) in the course of
their duties, or on the advice of legal counsel for the Enterprise or on
information or records given or reports made to the Enterprise  by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise will not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 6(e) are satisfied, it will in any event be presumed
Indemnitee has at all time acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. Anyone
seeking to overcome this presumption will have the burden of proof and the
burden of persuasion by clear and convincing evidence.

 
-4-

--------------------------------------------------------------------------------

 

       (f)           If the person, persons or entity empowered or selected
under Section 6 to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request for indemnification, the requisite determination of
entitlement to indemnification will be deemed to have been made and Indemnitee
will be entitled to indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that this 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to the entitlement to
indemnification in good faith requires additional time to obtain or evaluate
documentation and/or related information. But the foregoing provisions of this
Section 6(g) will not apply if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 6(b) of
this Agreement and if (A) within (15) days after receipt by the Company of the
request for such determination, the Board of Directors or the Disinterested
Directors, if appropriate, resolve to submit the determination to the
stockholders for their consideration at an annual meeting of the stockholders to
be held within seventy-five (75) days after such receipt and such determination
is made at the meeting, or (B) a special meeting of stockholders is called
within fifteen (15) days after such receipt for the purpose of making this
determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made at the meeting.


       (g)           Indemnitee must cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to that person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors or stockholder of the
Company must act reasonably and in good faith in making a determination
regarding the Indemnitee’s entitlement to indemnification under this Agreement.
Any costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination must be borne by the Company (irrespective of the determination as
to Indemnitee’s entitlement to indemnification) and the Company indemnifies and
agrees to hold Indemnitee harmless from those costs and expenses.


       (h)           The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it must be presumed that Indemnitee has
been successful on the merits or otherwise in that action, suit or proceeding.
Anyone seeking to overcome this presumption will have the burden of proof and
the burden of persuasion by clear and convincing evidence.


       (i)           The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.


    7. Remedies of Indemnitee.


       (a)           In the event that (i) a determination is made pursuant to
Section 6 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 5 of this Agreement, (iii) no determination of entitlement to
indemnification is made pursuant to Section 6(b) of this Agreement within 90
days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to this Agreement within ten
(10) days after receipt by the Company of a written request for indemnification
or (v) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee will be entitled to an adjudication in an appropriate
court of the State of Nevada, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to indemnification. Indemnitee must commence such
proceeding seeking an adjudication within 180 days following the date on which
Indemnitee first has the right to commence proceeding pursuant to this Section
7(a). The Company will not oppose Indemnitee’s right to seek any such
adjudication.
 
 
-5-

--------------------------------------------------------------------------------

 

       (b)           In the event that a determination will have been made
pursuant to Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
will be conducted in all respects as a de novo trial on the merits, and
Indemnitee will not be prejudiced by reason of the adverse determination under
Section 6(b).


       (c)           If a determination is made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by that determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of indemnification under applicable law.


       (d)           If that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company must pay on his
behalf, in advance, all expenses (of the types described in the definition of
Expenses in Section 13 of this Agreement) actually and reasonably incurred by
him in that judicial adjudication, regardless of whether Indemnitee ultimately
is determined to be entitled to indemnification, advancement of expenses or
insurance recovery.


       (e)           The Company will be precluded from asserting in any
judicial proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and must
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company must indemnify Indemnitee against all Expenses and,
if requested by Indemnitee, must (within ten (10) days after receipt by the
Company of a written request for indemnification) advance, to the extent not
prohibited by law, those expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to indemnification, advancement of Expenses or insurance recovery, as
the case may be.


       (f)           Notwithstanding anything in this Agreement to the contrary,
no determination as to entitlement to indemnification under this Agreement will
be required to be made prior to the final disposition of the Proceeding.


    8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.


       (a)           The rights of indemnification as provided by this Agreement
will not be deemed exclusive of any other rights to which Indemnitee may at any
time be entitled under applicable law, the Articles of Incorporation of the
Company, the Bylaws, any agreement, a vote of stockholders, a resolution of
directors or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to that amendment, alteration or repeal. To the
extent that a change in the NRS, whether by statute or judicial decision,
permits greater indemnification that would be afforded currently under the
Articles of Incorporation, Bylaws and this Agreement, it is the intent of the
parties that Indemnitee will enjoy by this Agreement the greater benefits so
afforded by that change. No right or remedy conferred under this Agreement is
intended to be exclusive of any other right or remedy, and every other right and
remedy will be cumulative and in addition to every other right and remedy given
under this Agreement or now or subsequently existing at law or in equity or
otherwise. The assertion or employment of any right or remedy under this
Agreement, or otherwise, will not prevent the concurrent assertion or employment
of any other right or remedy.


       (b)           The Company must maintain an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company. Indemnitee must be covered by this policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
the policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms of this Agreement, the Company must give prompt notice of
the commencement of these proceedings to the insurers in accordance with the
procedures set forth in the respective policies. The Company must also take all
necessary or desirable action to cause the insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

 
-6-

--------------------------------------------------------------------------------

 

       (c)           In the event of any payment under this Agreement, the
Company will be subrogated to the extent of that payment to all of the rights of
recovery of Indemnitee, who will execute all papers required and take all action
necessary to secure such rights, including execution of any documents as are
necessary to enable the Company to bring suit to enforce these rights.


       (d)           The Company will not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable under this Agreement if and to
the extent that Indemnitee has otherwise actually received that payment under
any insurance policy, contract, agreement or otherwise.


       (e)           The Company’s obligation to indemnify or advance Expenses
under this Agreement to Indemnitee who is or was serving at the request of the
Company as a director, officer, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
will be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from that other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.


    9. Exception to Right of Indemnification.  Notwithstanding any provision in
this Agreement, the Company will not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:


       (a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or


       (b)           for an accounting of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Company within
the meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or similar provisions of state statutory law or common law; or


       (c)           in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board of Directors of
the Company authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or


       (d) in connection with any Proceeding involving the enforcement of
non-compete and/or non-disclosure agreements or the non-compete and/or
non-disclosure provisions or employment, consulting or similar agreements the
Indemnitee may be a party to with the Company, or any subsidiary of the Company
or any other applicable foreign or domestic corporation, partnership, joint
venture, trust or other enterprise, if any.


    10. Duration of Agreement.  All agreements and obligations of the Company
contained in this Agreement will continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) for 10 years after term
of service, even if claim has not yet been paid will continue so long as
Indemnitee will be subject to any Proceeding (or any proceeding commenced under
Section 7) by reason of his Corporate Status, whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
will be binding upon and inure to the benefit of and be enforceable by the
parties and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.


    11. No Right to Continued Employment or Services to the Company. This
Agreement shall not be deemed an employment agreement between the Company (or
any of its subsidiaries or Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s service to the Company or any of its subsidiaries
or Enterprise is at will and the Indemnitee may be discharged at any time for
any reason, with or without cause, except as may be otherwise provided in any
written employment agreement between Indemnitee and the Company (or any of its
subsidiaries or Enterprise), other applicable formal severance policies duly
adopted by the Board or, with respect to service as a director or officer of the
Company, by the Company's Articles of Incorporation and By-laws or Nevada law.


 
-7-

--------------------------------------------------------------------------------

 

    12. Security.  To the extent requested by Indemnitee and approved by the
Board of Directors of the Company, the Company may at any time and from time to
time provide security to Indemnitee for the Company’s obligations under this
Agreement through an irrevocable bank line of credit, funded trust or other
collateral. Any such security, once provided to Indemnitee, may not be revoked
or released without the prior written consent of the Indemnitee.
 
    13.  Enforcement.


       (a)           The Company expressly confirms and agrees that it has
entered into this Agreement and assumes the obligations imposed on it hereby in
order to induce Indemnitee to serve as an officer or director of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as an officer or director of the Company.


       (b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter of this Agreement.


    14.  Definitions.  For purposes of this Agreement:


       (a)           “Company” will mean Xhibit and all of the subsidiaries,
affiliates and acquisitions of Xhibit for which Indemnitee has served, serves or
may serve as a director, officer, employee, agent or fiduciary, notwithstanding
the definition provided in the introductory paragraph. For purposes of this
agreement all references to “Company” will include equally each of the
subsidiaries, affiliates and acquisitions of Xhibit.


       (b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Company.


       (c)           “Disinterested Director” means those members of the Board
of  Directors of the Company who are not and were not a parties to the
Proceeding in respect of which indemnification is sought by Indemnitee.


       (d)           “Enterprise” shall mean the Company and any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee is or was serving at the express written request of
the Company as director, officer, employee, agent or fiduciary.


       (e)           “Expenses” will include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, and any
federal, state, local or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersede as bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.


       (f)           “Independent Counsel” means a law firm, or a member of a
law firm, that is experienced in matter of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification. Notwithstanding
the foregoing, the term “Independent Counsel” will not include any person, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant to this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 

       (g)           “Proceeding” includes any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was an officer or director of the Company, by reason
of any action taken by him or of any inaction on his part while acting as an
officer or director of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
Enterprise; in each case whether or not he is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his rights under
this Agreement.


    15. Severability.  The invalidity of unenforceability of any provision of
this Agreement shall in no way affect the validity or enforceability of any
other provision. Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable laws. In the event any provision of this
Agreement conflicts with any applicable law, that provision will be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve the conflict.


    16. Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties to this Agreement. No waiver of any of the provisions of this
Agreement will be deemed or will constitute a waiver of any other provisions of
this Agreement (whether or not similar) nor shall that waiver constitute a
continuing waiver.


    17. Notice by Indemnitee.  Indemnitee agrees promptly to notify the Company
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered under this
Agreement. The failure to so notify the Company will not relieve the Company of
any obligation that it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.


    18. Notices.  All notices and other communications given or made pursuant to
this Agreement must be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:


       (a)  To Indemnitee at the address set forth below Indemnitee's signature
hereto.


       (b)  To the Company at:


          Xhibit Corp.
          80 E Rio Salado Parkway, Suite 115
          Tempe, AZ 85281
          Attention: CEO


    or to such other address as may have been furnished to Indemnitee by the
Company or to the Company by Indemnitee, as the case may be.


    19. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


    20. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


 
-9-

--------------------------------------------------------------------------------

 

    21. Supercedes Prior Agreement. This Agreement supercedes any prior
indemnification agreement between Indemnitee and the Company or its
predecessors.


    22. Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada, without regard to its conflict
of laws rules. The Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the District Court of the State of
Nevada or the Superior Court of the State of Arizona (collectively the “Court”),
and not in any other state or federal court in the United States of America or
any court in any other country, (ii) consent to submit to the exclusive
jurisdiction of the Court for purposes of any action or proceeding arising out
of or in connection with this Agreement, (iii) waive any objection to the laying
of venue of any such action or proceeding in the Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Court has been brought in an improper or inconvenient forum.


[Signature Page Follows]


 
-10-

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the parties have executed this Agreement on and as of
the day and year first above written.
 
 
COMPANY


By: ___________________________________


Name: _________________________________


Title: __________________________________


INDEMNITEE


______________________________________


Name:  __________________


Address:
_______________________________________
_______________________________________
_______________________________________
_______________________________________